Exhibit 99.1 BOARD OF DIRECTORS GaroH. Armen , PhD Executive Chairman Nominating and Corporate Governance Committee Science Committee Robert B. Stein , PhD Science Committee (Chairperson) Nominating and Corporate Governance Committee Khalil Barrage Compensation Committee (Chairperson) Audit Committee GregoryH.Ekizian Audit Committee (Chairperson) Compensation Committee Joshua Silverman Nominating and Corporate Governance Committee (Chairperson) Compensation Committee Science Committee SENIOR MANAGEMENT Garo H. Armen, PhD Executive Chairman Alexander K. Arrow, MD, CFA Chief Financial Officer David Lovejoy, PhD Chief Scientific Advisor Dalia Barsyte, PhD Chief Technology Advisor STOCKHOLDER INFORMATION Corporate Headquarters: Protagenic Therapeutics, Inc. 149 Fifth Avenue, Suite 500
